Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 7, 8, 9, 11, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 20180041492), in view of Gordon (US 20160241402), Henderson (US 20130132274), Mahaffey (US 20180068309), and Laracey (US 20170236118). 
Regarding claims 1, 11, and 20, Jacobs discloses a method comprising:
receiving, at an issuer system (Para. 45, Describing 110 and 120 working together as part of a financial service provider authentication system; 110 and 120 working to coordinate authentication; Para. 47 and 48, describing association), a transaction authorization request for a transaction between a user and a transaction system (Para. 39, authorize transaction between POS or ATM; 130 and 131 may be part of ATM; Para. 75; Fig. 1 showing user 131 and client device 130 (which can be ATM); Para. 45, Transaction), wherein the transaction authorization request comprises transaction system data (Para. 8, Para. 13, 18-20, All describing physical location of user, which can include location of ATM) and account data (Para. 103, User 131 may include social networking account data which is account data) associated with an account (Para. 40, Preventing spoofing and data theft); 
determining a transaction system location based on the transaction system data (Para. 8, Para. 13, 18-20, All describing physical location of user, which can include location of ATM; Para. 43, Describing ATM as part of 130 with a known fixed location); 
receiving, from a user device associated with the user account, a user device location (Para. 45, Known associates with known locations from a predetermined designation; May be predetermined or learned through user’s history: Known as “trusted associate” account holder; “Receiving” can be broadly construed as before transaction of after transaction started); 
(Para. 9, determining proximity of ATM location with identified known associate; “proximity threshold”; Para. 16; Para. 37, Meeting prescribed threshold, using geolocation techniques; “Flagged for further processing…”; Step 550, Para. 91); 
	Jacobs fails to disclose determining whether a standard authorization level is sufficient, or whether an increased authorization level is required for the transaction based on a difference between the transaction system location and the account holder device location.  However, Henderson teaches that a merchant device and user device (104 and 102) use geolocation, with the merchant device capable of serving as a point of sale system (Para. 27), and authorizing an increase when determining necessary based on the location of both 104 and 102 (Fig. 2/Fig. 3), and the standard level for authorizing is sufficient based on the geolocations of both 104 and 102.  
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have further modified Jacobs with the geolocation teaching of Henderson.  Doing so allows the system to automatically authorize a transaction based on the locations of the user and transaction system, thus expediting the transaction.  
Jacobs also fails to disclose selecting one of a plurality of authorization criteria, where different one of the plurality of criteria are selected for different transactions associated with the user when the increased authorization level is required.  However, Henderson discloses where a merchant can require different forms of authorization for identifying reasons before processing the transaction (Para. 52). 

It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Jacobs with the transmission of further authorization and prompting the user for more information of Gordon.  Doing so increases the security of the system before allowance, based on additional steps for user authentication. 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Jacobs with the plurality if authorization criteria.  Doing so ensures greater security before user access. 
Jacobs fails to disclose determining whether an increased authorization level is needed. However, Gordon teaches (Fig. 6), an initial processing for password log in information (Step 504, Para. 81), and determining that a new password authentication is needed at Step 514, and sending back to the user at step 516 with increased authentication who receives the request for further authentication (Para. 86, including a cryptogram), where the user at step 518 performs the additional screening, and sends back to the server 350 at step 520 (Para. 88) to determine whether the input matches previously received information (Para. 89). 

Jacobs also fails to disclose where determining whether the standard authorization level is sufficient or whether the increased authorization level is requires for the transaction comprises: Determining that a comparison between the transaction system location and the account holder device location exceeds a proximity threshold; and When the comparison exceeds the proximity threshold, determining that the increased authorization level is required for the transaction. However, Mahaffey teaches that when the location of a user client device is at or near the POS module, payment authorization can be granted, and when the opposite is true, that the client device is not in proximity to the payment system module, the payment authorization is denied or additional authentication is requested from the customer (Para. 16, Fig. 3/5). 
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Jacobs with the authentication teaching of Mahaffery.  Doing so allows the payment system to be more versatile, in permitting authorizations outside the comparison threshold, while not rejecting originally permitted users as well as increasing security with a greater level of authentication. 
Modified Jacobs fails to disclose ascertaining whether a proximity of the user device from the transaction system is within a proximity threshold, based on the user device location and the transaction system location.  However, Laracey disclose a system that can determine (Para. 21). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Jacobs with the detection system of Laracey.  Doing so might improve check-in times or check-out times for a particular transaction, increasing efficiencies and lowering transaction costs. 
Jacobs fails to disclose ascertaining whether a proximity of the user device from the transaction system is within a proximity threshold, based on the user device location and the transaction system location.  However, Laracey discloses a transaction management system that detects the presence of a user or device at a given venue based on the geolocation capabilities of the user and the ATM (Para. 21; Fig. 1 and 2). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Jacobs with proximity measurement of Laracey. Doing so ensure greater efficiency and security prior to the transaction taking place. 
Further, regarding claim 11, Jacobs discloses a computer configured to access a storage device (Para. 15, Accessing 110 and 120; Para. 49, Par. 50; Fig. 2; Para. 53, 110, 120 and 130 performed on 200), the computer comprising: a processor (210); and a non-transitory, computer-readable storage medium (230; Para. 56-58; Para. 67) storing computer-readable instructions that when executed by the processor cause the computer to perform the above steps. 
Further, regarding claim 20, Jacobs discloses a computer-readable storage medium having computer-readable program code embodied therewith (Para. 56-58; Para. 67), the computer-readable program code being able to perform the above steps. 
Regarding claims 2 and 12, modified Jacobs discloses where determining the transaction system location based on the transaction system data comprises:
identifying, from the transaction system data, transaction action system identification information (Para. 43, 61, Para. 15, Location; Para. 18, known fixed location of user; Para. 43, Para. 54, GPS Coordinates); 
querying a location database with the transaction system identification information (Para. 58, Storing location corresponding to users; Database 240; Para. 75, quered from 130; Para. 89, data records); and 
obtaining the transaction system location from the transaction system location database (Para. 89, to create associations and maps and correlations, which allow system to locate 130; Para. 75-76).
Regarding claims 4 and 14, modified Jacobs fails to disclose selecting one of a plurality of authorization criteria is based on a random selection. 
Official notice is hereby taken that the concept of random selection for authorization is old and well known.  Therefore, it would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Jacobs with the random rule selection in order to increase security prior to user authorization. 
Regarding claim 6, modified Jacobs discloses further comprising:
in response to determining that the response by the user matches the predetermined response, authorizing the transaction (Gordon, Para. 90); 
and transmitting an authorization message for the transaction to the transaction system (Sending authorization message or non-authorized message to transaction computer 340).
Regarding claim 7, modified Jacobs discloses comprising:
 (Gordon, Para. 90, 91, 320 does not release goods if denied); 
and transmitting an authorization denied message for the transaction to the transaction system (Gordon, Para. 91).
Regarding claims 8 and 16, modified Jacobs discloses where the account holder device comprises an application with application program interface access to the issuer system (Para. 100 and 101, with access to 352; Para. 44; Para. 68), and wherein the method comprises:
requesting, from the application, the account holder device location (Para. 62, 130 possesses an application to communicate with 110 and 120; Para. 68; Para. 73).
Regarding claim 9, modified Jacobs fails to disclose where the response by the user to the increased authorization inquiry comprises a one-time password associated with the account holder device.  However, Jacobs teaches that a one-time code can be used for authentication by a user to receive access to a digital platform (Para. 3-4). 
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Jacobs with the one-time passcode for access by the account holder device, since it has been held that mere duplicating of parts does not hold patentable weight (In reHarza, 274 F.2d 669, 124 USPQ 378). 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 20180041492), in view of Gordon (US 20160241402), Henderson (US 20130132274), Mahaffey (US 20180068309), and Laracey (US 20170236118), as applied to claims 1 and 11 above, further in view of Mendoza (US 20180218367). 
Regarding claims 5 and 15, modified Jacobs discloses that the user can respond to the increased authorization inquiry, but fails to disclose a personal identification number associated with the account.  However, Mendoza teaches that an authentication method to an issuer system can include entering a personal identification pin (Para. 27), which the issuer system uses to validate authorization (Para. 28-30, Using account information which is routed to issuer system 140 where authentication takes places). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Jacobs with the PIN identification entry of Mendoza.  Doing so adds additional security measures to the authentication process before allowing the transaction to finalize given that the user would need to know the personal identification number to finalize authentication.  
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 20180041492), in view of Gordon (US 20160241402), Henderson (US 20130132274), Mahaffey (US 20180068309), and Laracey (US 20170236118), as applied to claims 1 and 11 above, further in view of Bondensen (US 20150332264). 
Regarding claims 10 and 19, modified Jacobs discloses determining whether a transaction system location is authorized, but fails to disclose where the transaction system location comprises a transaction system logical network address, and where determining whether an increased authorization level is required for the transaction comprises: determining whether the transaction system logical network address is an authorized transaction system logical network address associated with the account.  However, Bondensen teaches that an apparatus, such as an IP gateway, may be used to limit an e-commerce transaction between a merchants IP address (Para. 63) that is associated with the merchants network, which can include e-commerce 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Jacobs with the IP address gateway of the Bondensen.  Doing so ensures that the merchant is also validated for purposes of the transaction, and adds greater security to the transaction system, such as the ATM or P.O.S., to ensure that a valid user is conducting business with a valid transaction machine.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 20180041492), in view of Gordon (US 20160241402), Henderson (US 20130132274), Mahaffey (US 20180068309), and Laracey (US 20170236118), as applied to claims 1 and 11 above, further in view of Todasco (US 20170094486). 
Regarding claims 21 and 22, wherein the transaction system location and the user device location comprises latitude, longitude, and altitude information. However, Todasco discloses a proximity range (344) with two devices (302 and 304) that both include multi-dimensional data (Para. 111). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Jacobs with the multi-dimensional data of Todasco.  Doing so gives greater accuracy to the relationship of the two devices being examined for approval (Para. 111). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ganesan (US 10587683) discloses the proximity of two different devices based on geolocation. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BRANDON M DUCK/               Examiner, Art Unit 3691                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691